DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regards to the claims, the cited prior art fails to particularly teach, acquiring a list acquire, from the network, a list including cell identifiers of cells forming a paging area of the user equipment in a suspended or light connected state in RRC in which context information of the user equipment is maintained in the network, and receiving , from the network, configuration information indicating whether transmission of a specific uplink signal is possible in the suspended or light connected state, the specific uplink signal is an uplink signal (e.g. a CSI or measurement report) that the user equipment can transmit when the user equipment is in RRC connected state, and the controller is configured to determine, based on the configuration information, whether to transmit the specific uplink signal when the user equipment is in the suspended or light connected state.
	Prior art Kim et al. (US Publication 2019/0045572 A1) teaches, in figure 9, the eNB may inform the MME of a suspend state of RRC connection of the UE so as to 
	Prior art Kim et al. (US Publication 2019/0045408 A1) teaches, an anchor BS may be a BS which has a UE context and maintains an S1 connection with the MME. The anchor BS may be a BS which is in a state where a connection (e.g., RRC connection) with the UE is deactivated but maintains a connection (e.g., S1 connection) with the MME (see paragraph 130).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466